TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 17, 2020



                                     NO. 03-19-00720-CV


          Provenance Constructors, LLC; The Flats on South Congress, LLC; and
                           Suretec Partners, Ltd., Appellants

                                                v.

          Omega Dry Wall Company, Inc.; and Omega Framing, LLC, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on July 3. 2019. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the court

below.